COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00329-CR


NEVADA BARNETTE                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 1356912D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Nevada Barnette attempts to appeal his conviction for

possession of less than one gram of a controlled substance. The trial court’s

certification states that this “is a plea-bargain case, and the defendant has NO

right of appeal.”   See Tex. R. App. P. 25.2(a)(2).    On August 27, 2014, we

notified Barnette that the appeal would be dismissed pursuant to the trial court’s


      1
       See Tex. R. App. P. 47.4.
certification unless he or any party desiring to continue the appeal filed a

response on or before September 8, 2014, showing grounds for continuing the

appeal. See Tex. R. App. P. 25.2(d), 44.3. Barnette filed a response, but it does

not show grounds for continuing the appeal. Therefore, in accordance with the

trial court’s certification, we dismiss the appeal. See Tex. R. App. P. 43.2(f).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 25, 2014




                                          2